          Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                               Civil Action No.: 1:20-cv-12203

JESSE ANDERSON,
                              Plaintiff,
v.
                                                                       COMPLAINT
OFFICER NATHAN REID, SERGEANT JOSEPH COTTER

and

TOWN OF SANDWICH,
                            Defendants.

        Plaintiff Jesse Anderson, by counsel, for his Complaint, states as follows:

                                             Jurisdiction

1. The amount in controversy in regard to the claim that is the basis of this Complaint is in

      excess of $75,000.00, exclusive of interest and costs.

2. This Court has jurisdiction over the claims in this Complaint pursuant to 28 U.S.C. § 1331

      (federal question), 28 U.S.C. § 1343 (civil rights), 42 U.S.C. §§ 1983, and 1988 and 42

     U.S.C. § 12101 (Americans with Disabilities Act).

                                              Venue

3. Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391(b)(1) as it is

      where all defendants reside, and 28 U.S.C. § 1391(b)(2) as that is where a substantial part

     of the events or omissions giving rise to the claim occurred.


                                              Nature of the Case

4. This is an action for money damages for personal injuries suffered by plaintiff Jesse

      Anderson as a result of the violation of his 4th Amendment rights under the United States
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 2 of 16




  Constitution by defendant police officers Officer Nathan Reid and Sergeant Joseph Cotter.

  Said officers utilized excessive force in taking the mentally ill plaintiff into protective

  custody. In addition, defendant Town of Sandwich, the officers’ employer, is vicariously

  liable for said officers’ violation of the Americans With Disabilities Act, in that they

  discriminated against plaintiff by failing to accommodate his disability when taking him

  into custody, causing him to suffer greater injury than someone without such disabilities.

                                            The Parties

5. Plaintiff Jesse Anderson (“plaintiff”) is an individual residing in Mount Pleasant, SC, and

   is a citizen of the State of South Carolina.

6. Defendant Officer Nathan Reid (“Reid” or, “Officer Reid”) is and was at all times material

   hereto, an individual employed as a police officer by the Sandwich Police Department of

   the Town of Sandwich, and resides in East Sandwich, Massachusetts

7. Defendant Sergeant Joseph Cotter (“Cotter” or, “Sgt. Cotter”) was at all times material

   hereto, an individual employed as a police sergeant by the Sandwich Police Department of

   the Town of Sandwich, and resides in Sandwich, Massachusetts.

8. Defendant Town of Sandwich (“the Town”) is a municipal corporation chartered and

   existing under the laws and constitution of the Commonwealth of Massachusetts, but is not

   a “state” for purposes of immunity under the Eleventh Amendment to the Constitution of

   the United States. It was also the public employer of defendants Reid and Cotter at all

   times relevant to this Complaint.

                                            The Facts

9. Plaintiff, now 34 years old, was raised in Sandwich, Massachusetts by his parents Martha

   Anderson (“Mrs. Anderson” or, “his mother”) and Richard Anderson (“Mr. Anderson” or
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 3 of 16




  “his father”), along with his two brothers.

10. Prior to and on January 6, 2018, plaintiff had a difficult and sometimes turbulent

   relationship with his father, Mr. Anderson.

11. Prior to and as of January 6, 2018, plaintiff had been diagnosed with major depressive

   disorder and panic disorder, and was under the care of a psychiatrist.

12. Major depressive disorder and panic disorder each can cause a person suffering from either

   or both to be angry and frustrated.

13. After moving away from Sandwich in 2012, and living and working out of state for a

   number of years, plaintiff and his wife Chelsie Anderson (“Chelsie” or, “his wife”) moved

   back to the Sandwich area in 2016.

14. Sometime in December, 2017, plaintiff and his wife moved in with his parents at

   plaintiff’s childhood home at 20 Grove Street, Sandwich, Massachusetts; around that same

   time, plaintiff began working at his father’s construction company to help his father.

15. Soon after moving back in with his parents and working with his father as aforesaid,

   plaintiff started becoming very stressed and emotionally upset, which stress and upset were

   largely precipitated by conflicts with his father.

16. In the days leading up to January 6, 2018, plaintiff’s level of stress and emotional upset

   increased.

17. Plaintiff spent the night of January 5th-6th in his car, parked at his parents’ home, during

   which time he drank alcoholic beverages to excess.

18. At all times relevant to the Complaint, and in particular at no time after waking on January

   6, 2018 was plaintiff intoxicated or under the influence of drugs that day.

19. Upon waking on January 6, 2018, plaintiff decided that he could not endure another day at
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 4 of 16




   his parent’s home, and informed his mother and his wife that he needed to leave right

   away; that he would travel to Florida to stay with a friend for a while.

20. Due to plaintiff’s level of emotional upset at this time, his mother and his wife did not

   want to give him the keys to his car, and for a brief period withheld those keys from him.

21. Upon the keys being withheld as aforesaid, plaintiff became angry and threatened to kill

   himself, which caused his mother to hand him the keys.

22. At some point on January 6, 2018, Mrs. Anderson had telephoned Mr. Anderson, and

   asked him to come home to help with the unfolding situation with their son.

23. Plaintiff, after getting possession of his car keys, then drove his car down the driveway of

   his parent’s home, on his way to the airport.

24. However, his father having just arrived at the family home, plaintiff found his means of

   egress to the street blocked by his father’s vehicle.

25. Plaintiff thereafter backed his car up the driveway, drove on to a neighbor’s property, and

   then drove down the neighbor’s driveway, in an attempt to again reach the street and make

   his exit.

26. However, his brother Caleb Anderson (“Caleb” or ”his brother”), having been asked by

   his father in a telephone call to assist in protecting plaintiff, had by this time arrived at the

   family home; Caleb used his vehicle to block plaintiff’s egress to the street from the

   neighbor’s driveway.

27. His attempts at exiting having been thwarted as aforesaid, plaintiff became even more

   emotionally upset and angry.

28. Soon after Caleb blocked his exit as aforesaid, plaintiff got out of his car and, at some

   point, Caleb shoved plaintiff; Caleb and his father then took plaintiff to the ground and
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 5 of 16




   restrained him, all without any punches being thrown.

29. After plaintiff promised to calm down, Caleb and Mr. Anderson let him up from the

   ground.

30. At this point, plaintiff was still visibly upset, but he had calmed down somewhat; he then

   returned to his car and backed it up the neighbor’s driveway and into the yard of a property

   adjoining plaintiff’s parent’s home and owned by them.

31. Plaintiff then parked the car, and stayed inside with the engine running.

32. By this time, Mr. Anderson had telephoned the Sandwich Police Department, asking for

   help in dealing with plaintiff.

33. In Mr. Anderson’s aforementioned telephone call to the Sandwich Police Department,

   he informed a police dispatcher that he had a son who was “out of control”. The call

   ended, and the dispatcher then informed one or both of the defendants via police radio that

   there was someone who had an “out of control son” at 20 Grove Street and to proceed

   there.

34. The aforementioned Sandwich Police dispatcher then telephoned Mr. Anderson back, and

   Mr. Anderson informed the dispatcher that plaintiff had been ‘fighting with his brother and

   me”, and that he was “out of his mind”. He further told the dispatcher that plaintiff was in

   a car but that “we have him blocked”. In answer to the question, “Has it been physical?”,

   Mr. Anderson answered “yes”, but quickly added that he “didn’t want any charges

   pressed”. He also told the dispatcher that he didn’t think plaintiff was under the influence

   of anything, but that he had been having some “psychotic problems”.

35. Within minutes after the aforementioned telephone calls between Mr. Anderson and the

   Sandwich Police Department, defendants Officer Reid and Sgt. Cotter together arrived on
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 6 of 16




   scene.

36. Mr. Anderson’s father had worked with defendant Cotter in the Sandwich Police

   Department years earlier. Mr. Anderson knew defendant Cotter, and told him that plaintiff

   was having mental issues, and that he may not have been taking his medication properly.

   Mr. Anderson further told defendant Cotter that he wanted plaintiff, his son, to be taken to

   a hospital for help.

37. Defendant Sgt. Cotter approached the vehicle in which plaintiff was sitting, and calmly

   and professionally worked to de-escalate the situation. Defendant Cotter told plaintiff,

   inter alia, “Your grandfather would not want this”, and “It’s cold and icy out, and we don’t

   feel like screwing up our legs. We don’t want to wrestle”, and was otherwise taking a

   gentle approach to establishing communication with plaintiff, and to get plaintiff to calm

   down and to convince him to voluntarily get out of the car.

38. As a result of defendant Cotter’s approach, plaintiff was starting to calm down and be less

   agitated.

39. While defendant Cotter was making his aforementioned gentle and professional approach

   to get plaintiff to calm down and exit his car, defendant Reid was waiting nearby behind

   some bushes, with his taser weapon out of its holster and in his hand.

40. Defendant Reid then walked up to plaintiff’s vehicle and, taking control of the situation

   from the more senior-ranking defendant Cotter, immediately began exhibiting a forceful

   and aggressive approach with plaintiff.

41. Defendant Reid immediately began escalating the situation, yelling repeatedly at plaintiff

   with profanities, ordering him to turn his car engine off, throw the keys out the car window

   and exit the vehicle.
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 7 of 16




42. As a result of defendant Reid’s aggressive behavior as aforesaid, plaintiff became more

   angry and agitated.

43. Plaintiff then complied with the directives to turn the engine off, throw the keys out the

   window and exit the vehicle, while yelling profanities back at defendant Reid, and was

   otherwise in a very distressed state.

44. Plaintiff told defendant Reid that he did not have any weapons, and was not under the

   influence of drugs or alcohol.

45. After plaintiff threw his keys out the car window and exited the car as aforesaid, defendant

   Reid then screamed at plaintiff multiple times to drop to his knees and put his hands

   behind his head.

46. At the time he exited the car, plaintiff was wearing bedroom slippers, and the ground where

   plaintiff was standing was covered by a sheet of ice that was pitted, irregular and had areas

   of frozen snow on top.

47. Upon exiting the car, plaintiff explained to defendant Reid that he had recently had surgery

   on his knee and was not physically capable of dropping to his knees; plaintiff asked

   defendant Reid if they could all just calm down and talk.

48. Chelsie Anderson, who had been watching the events unfold, then confirmed to defendant

   Reid that plaintiff had recently had knee surgery, and could not get down on his knees.

49. Defendant Reid nevertheless continued to scream at plaintiff to drop down on his knees,

   and continued to hold the taser weapon in his hand throughout this confrontation with

   plaintiff, thereby continuing to escalate the situation.

50. By the time plaintiff exited the vehicle as aforesaid, there were a total of three Sandwich

   Police Department officers at the scene, including defendants Reid and Cotter.
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 8 of 16




51. At some point while defendant Reid was still ordering plaintiff to drop to his knees and

   holding the taser gun, plaintiff, still standing outside his car, said, “I just want to leave”,

   turned and started walking from defendant Reid and the other police officers on site, doing

   so very slowly to avoid slipping and falling on the sheet of ice that he was traversing in

   bedroom slippers.

52. At no time after plaintiff turned to walk away as aforesaid did anyone warn plaintiff that he

   would be “tased”.

53. At no time relevant to the Complaint, did anyone explain to plaintiff why the police were

   there, or whether he was being arrested or otherwise being taken into custody, and if so,

   why.

54. At no time relevant to the Complaint did defendants Reid or Cotter hear or otherwise

   become aware of any threats by plaintiff to do harm to himself, to either of them or to

   anyone else.

55. At no time relevant to the Complaint, were there any “split-second” decisions required of

   defendants Reid or Cotter in regard to actions to be taken or avoided concerning plaintiff.

56. At no time after plaintiff threw his keys out the car window and exited the vehicle, if not

   earlier, could defendant Reid or defendant Cotter have reasonably believed that plaintiff

   was a threat to himself or anyone else.

57. As he slowly walked away as aforesaid, defendant Reid fired his Sandwich Police

   Department-issued X26 model taser gun, causing two electrified probes to attach to

   plaintiff’s back, shocking him, and thereby causing immediate neuromuscular

   incapacitation; his body slammed down onto the ice, his head striking the hard surface,

   leaving him lying on the ice, still incapacitated from the “tasing”.
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 9 of 16




58. Once defendant Cotter allowed defendant Reid to take control over the situation as

   aforesaid, defendant Cotter -despite his being the more senior-ranking officer on the scene,

   despite his supervisory role at the scene, and despite his earlier recognition that a gentle,

   de-escalating approach was required when dealing with someone in plaintiff’s state of mind

   and mental dysfunction- took no action to eliminate or curtail defendant Reid’s aggressive

   and escalating behavior towards plaintiff, nor did he attempt to prevent defendant Reid

   from firing his drawn taser in the above-referenced circumstances.

59. Prior to defendant Reid “tasing” plaintiff, defendant Cotter, having observed defendant

   Reid’s aforementioned actions towards plaintiff, had the authority and the opportunity to

   stop defendant Reid from escalating the situation as aforesaid and/or to order defendant

   Reid to refrain from firing his drawn taser at plaintiff, but never did either.

60. The rules of the Sandwich Police Department governing the use of electronic weapons,

   including taser guns, in effect in January 2018, specifically prohibited firing a taser at a

   person “in an environment where the subject’s incapacitation could reasonably result in

   death or serious injury to the subject or others”, and, on information and belief, defendants

   Reid and Cotter knew this at all times relevant to the Complaint.

61. Sudden, unexpected neuromuscular incapacitation of a person wearing bedroom slippers

   and walking on a sheet of pitted, irregular ice with chunks of hard snow on top could

   reasonably result in serious injury to the person so incapacitated.

62. As a result of his being “tased” by defendant Reid and his subsequent fall and striking of

   his head on the ice beneath him, plaintiff sustained permanent and life-altering injuries,

   suffered and continues to suffer pain of body and mind, incurred and continues to incur

   medical expenses, and has suffered and continues to suffer other economic losses.
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 10 of 16




63. While plaintiff was lying on the ice, still in a state of incapacitation as aforesaid and unable

   to obey commands, defendant Reid “tased” plaintiff again.

64. Apparently, defendants Reid and Cotter were in the course of taking plaintiff into custody

   for the purpose of protecting him from harm, when he was “tased” by defendant Reid and

   thereby severely and permanently injured.

65. At all times relevant to the Complaint, Defendant Officer Reid and defendant Sgt. Cotter,

   as members and employees of the Sandwich Police Department acting in furtherance of the

   business of said police department, were acting under color of state law.

66. Plaintiff was never charged with a crime in regard to the aforementioned events of January

   6, 2018.

67. The 4th Amendment to the United States Constitution requires that every American citizen

   be free from unreasonable search or seizure.

68. There were, prior to and on January 6, 2018, police standards providing protocols for

   dealing with individuals suffering from mental illness, and such protocols encouraged the

   de-escalation of conflict when dealing with such persons.

69. On information and belief, defendants Reid and Cotter were trained in the aforementioned

   police protocols prior to January 6, 2018, and would have been aware on that date that

   defendant Reid’s aforementioned escalation of conflict with plaintiff was in violation of

   such standards.

70. At all times relevant to the Complaint, it should have been clear to defendants Reid and

   Cotter as well as to any objectively reasonable police officer, through then-existing case

   law, including but not limited to Estate of Armstrong v. Village of Pinehurst, 810 F.3d. 892

   (4th Cir. 2016), training in police protocols for dealing with the mentally ill, and/or through
      Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 11 of 16




   the exercise of common sense - the same common sense defendant Cotter exercised before

   defendant Reid took control of the situation as aforesaid- that the actions of defendant Reid

   in escalating the confrontation with plaintiff as well as “tasing” plaintiff under the

   circumstances, constituted a violation of his 4th Amendment rights.

71. Title II of the Americans with Disabilities Act (“ADA”) is a federal law that applies to

   state and local governmental entities, and which protects “qualified individuals” with

   disabilities from discrimination on the basis of disability in services, programs, and

   activities provided by state and local government entities.

72. Plaintiff, by virtue of his aforementioned diagnoses of major depressive disorder and panic

   disorder, was, at all times relevant to the Complaint, a “qualified individual” with a

   disability pursuant to said Title II of the ADA.

73. The Town is a local governmental entity and is subject to said Title II of the ADA, and the

   Sandwich Police Department, as a department or agency thereof, is likewise subject to the

   ADA.

74. When, in the course of taking plaintiff into custody, the defendant Reid substantially

   escalated the confrontation with plaintiff, and “tased” him -and defendant Cotter failed to

   prevent the escalation and “tasing”- all as aforesaid, in effect those defendants were failing

   to reasonably accommodate plaintiff’s disability and discriminating against him because of

   that disability.

75. It was not a reasonable accommodation of plaintiff’s anger and emotional upset,

   attributable in whole or in part to his disability of major depression and panic disorder,

   where defendant Cotter had been told by Mr. Anderson that plaintiff was having mental

   issues and that he may not have been taking his medication properly: 1) to escalate the
      Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 12 of 16




   confrontation with plaintiff by yelling, using profanity and holding a taser gun, 2) to

   order him to get onto his knees when defendants Reid and Cotter were specifically told by

   plaintiff (and corroborated by his wife) that he was physically incapable of doing so, and,

   3) by rendering him neuromuscularly incapacitated with a taser gun while he was walking

   in bedroom slippers on a sheet of pitted, irregular ice with chunks of frozen snow on top of

   the ice, all in the context of a man who had committed no crime, had threatened and

   presented a threat to no one, and was being taken into custody so that he would be

   protected.

76. At all times relevant to the Complaint, defendant Reid was deliberately indifferent to

   plaintiff’s above-described mental or emotional condition, and in fact, by his above-

   described actions both before and after the initial “tasing”, displayed actual animus toward

   plaintiff and his said disability; and therefore his discrimination against plaintiff and his

   aforementioned disability should be deemed intentional.

77. Defendant Reid knew from observing defendant Cotter’s calm and professional approach

   to plaintiff’s anger and emotional upset and the resulting de-escalation that was underway

   before he took control of the situation, from the above-referenced protocols, as well as

   through common sense, that a reasonable accommodation was not only possible

   but warranted and required.

78. Defendant Cotter demonstrated that he was deliberately indifferent to plaintiff’s above-

   described mental or emotional condition’s when he refused to use his supervisory authority

   to stop defendant Reid from escalating the confrontation with plaintiff or stop him from

   shooting plaintiff with his taser gun, despite knowing and previously demonstrating that

   the plaintiff’s mental and emotional condition called for the reasonable accommodation of
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 13 of 16




   utilizing a calm, gentle approach.

79. Defendant Cotter’s aforementioned deliberate indifference is equivalent to animus toward

   the disabled plaintiff; and therefore his discrimination against plaintiff and his

   aforementioned disability should be deemed intentional.

80. As a result of the aforementioned failure to accommodate plaintiff’s disability, plaintiff

   was “tased”, which resulted in serious and permanent injury; such injury is far greater than

   would likely have occurred had the plaintiff not had such disability (allowing him to more

   calmly handle the confrontation with police), or had the disability been reasonably

   accommodated with a different approach as described above.


                     COUNT I (42 U.S.C. § 1983 claim against defendant Reid)

81. Plaintiff reaffirms and realleges Paragraphs 1 through 80 above as if specifically affirmed

   and alleged herein.

82. The force used by defendant Reid to take plaintiff into protective custody was excessive in

   the totality of circumstances, and constitutes an unreasonable seizure of plaintiff in

   violation of the 4th Amendment to the United States Constitution and therefore in violation

   of 42 U.S.C. § 1983.

83. As a direct and proximate result of defendant Reid’s violation of plaintiff’s constitutional

   rights and § 1983 as aforesaid, plaintiff was seriously and permanently injured as

   aforesaid.

84. It should have been clear to defendant Reid as well as to any objectively reasonable police

   officer, at all times relevant to the Complaint and for the reasons stated above, that his

   actions in escalating the confrontation with, and “tasing”, plaintiff constituted a violation

   of his 4th Amendment rights, and said defendant is therefore not entitled to qualified
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 14 of 16




   immunity from this 42 U.S.C. § 1983 action.

  WHEREFORE, PLAINTIFF JESSE ANDERSON DEMANDS:

     A. JUDGMENT IN THE AMOUNT OF SIX MILLION DOLLARS ($6,000,000.00)
        AGAINST DEFENDANT OFFICER NATHAN REID;

     B. INTEREST, EXPERT FEES AND COSTS; and,

     C. REASONABLE ATTORNEYS FEES PURSUANT TO 42 U.S.C. § 1988 (b)

                     COUNT II (42 U.S.C. § 1983 claim against defendant Cotter)

85. Plaintiff reaffirms and realleges Paragraphs 1 through 84 above as if specifically affirmed

   and alleged herein.

86. As a direct and proximate result of defendant Cotter’s failure to exercise his supervisory

   authority over defendant Reid to stop him from escalating the situation with plaintiff

   and/or firing his taser at plaintiff as aforesaid, plaintiff’s constitutional rights were violated

   as aforesaid, and defendant Cotter was therefore in violation of 42 U.S.C. § 1983.

87. As a direct and proximate result of defendant Cotter’s violation of plaintiff’s constitutional

   rights and § 1983 as aforesaid, plaintiff was seriously and permanently injured as

   aforesaid.

88. It should have been clear to defendant Cotter as well as to any objectively reasonable

   police officer, at all times relevant to the Complaint and for the reasons stated above, that

   plaintiff’s 4th Amendment constitutional rights would be violated by his failure to utilize

   his supervisory authority to stop defendant Reid from escalating the confrontation with,

   and “tasing”, plaintiff, and defendant Cotter is therefore not entitled to qualified immunity

   from this 42 U.S.C. § 1983 action.

  WHEREFORE, PLAINTIFF JESSE ANDERSON DEMANDS:

     A. JUDGMENT IN THE AMOUNT OF SIX MILLION DOLLARS ($6,000,000.00)
      Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 15 of 16




         AGAINST DEFENDANT SERGEANT JOSEPH COTTER;

     B. INTEREST, EXPERT FEES AND COSTS; and,

     C. REASONABLE ATTORNEYS FEES PURSUANT TO 42 U.S.C. § 1988 (b)


                    COUNT III (ADA claim against defendant Town)

89. Plaintiff reaffirms and realleges Paragraphs 1 through 88 above as if specifically affirmed

   and alleged herein.

90. Defendant Cotter and defendant Reid’s acts and omissions described above were in

   violation of Title II of the ADA in that they each intentionally, or with the functional

   equivalent of intentional conduct, discriminated against plaintiff, a “qualified individual”

   under said ADA, by failing to reasonably accommodate plaintiff’s disability in the course

   of taking plaintiff into protective custody, and thereby caused him greater harm than if he

   were not disabled or his disability had been reasonably accommodated.

91. As a direct and proximate result of defendant Reid and defendant Cotter’s violation of the

   ADA as aforesaid, plaintiff was seriously and permanently injured as aforesaid.

92. In regard to claims under the ADA, defendant Town is vicariously liable for defendant

   Reid and defendant Cotter’s aforementioned acts and omissions in regard to the events of

   January 6, 2018 by virtue of respondeat superior.

  WHEREFORE, PLAINTIFF JESSE ANDERSON DEMANDS:

     A. JUDGMENT IN THE AMOUNT OF SIX MILLION DOLLARS ($6,000,000.00)
        AGAINST DEFENDANT TOWN OF SANDWICH;

     B. INTEREST, LITIGATION EXPENSES AND COSTS; and,

     C. REASONABLE ATTORNEYS FEES PURSUANT TO 42 U.S.C. § 12205

         PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS
       Case 1:20-cv-12203-RWZ Document 1 Filed 12/11/20 Page 16 of 16




Dated: December 11, 2020



                                   Plaintiff,
                                   By his attorneys,


                                   /SEC/                _________
                                   Scott E. Charnas, MA BBO No. 081240
                                   CHARNAS LAW FIRM, P.C.
                                   455 East 51st Street
                                   New York, NY 10022
                                   Tel: 212-980-6800
                                   Fax: 212-980-1871
                                   Email: scharnas@charnaslawfirm.com
